Brown, J.*
(dissenting) — The law requires the State to prove the defendant possessed the unlawful controlled substance. The defendant must show that the substance was possessed "unwittingly", that is, without the defendant's knowledge. State v. Cleppe, 96 Wn.2d 373, 635 P.2d 435 (1981), cert. denied, 456 U.S. 1006 (1982); State v. Knapp, 54 *227Wn. App. 314, 773 P.2d 134, review denied, 113 Wn.2d 1022 (1989).
The trial court instructed the jury on unwitting possession as follows:
Possession of a controlled substance is not unlawful if the defendant did not know that it was in his possession.
Instruction 6 allows the defendant to argue he did not know the substance in the vial was a controlled substance and thus could not know it was in his possession.
I would affirm the conviction.
Review granted at 122 Wn.2d 1001 (1993).

Judge Carolyn A. Brown is serving as a judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.